internal_revenue_service department of eo uics washi ashington dc contact person telephone number in reference to t ep ra t3 id apr legend taxpayer a taxpayer b taxpayer-c ira t ira u ira v ira w ira x ira y ira z tra s date date page date date date date date date date date sum sum sum sum dear this is in response to the request for letter rulings submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you through your authorized representative request a series of letter rulings under sec_408 sec_401 and sec_4973 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date having attained age taxpayer a was survived by his wife taxpayer b whose date of birth was date pursuant to the will of taxpayer a taxpayer b was the sole executrix of taxpayer a’s estate the provisions of taxpayer a’s will provided in relevant part that after a bequest not to exceed dollar_figure to taxpayer c taxpayer a’s daughter the rest residue and remainder of taxpayer a’s estate was to go to taxpayer b if she survived taxpayer a taxpayer b survived taxpayer a a page at his death taxpayer a maintained seven individual_retirement_arrangements iras iras t through z the estate of taxpayer a was the beneficiary of his iras t and u taxpayer b was the named beneficiary of his iras v through z during calendar_year and prior to his death on date taxpayer a received a distribution from his ira x in the amount of sum which your authorized representative asserts did not satisfy the requirements of sec_401 of the internal_revenue_code which are applicable to iras pursuant to code sec_408 taxpayer a received no distribution during calendar_year from either ira v ira w ira y or ira z during calendar_year taxpayer b did not receive any distribution from any of the iras iras t u v w x y and z referenced above which were maintained by taxpayer a at his death on or about date taxpayer b received a distribution in the amount of sum from ira z of which she was the beneficiary as noted above on or about date the proceeds of ira t in the amount of sum were received by the estate of taxpayer a on behalf of taxpayer b the residuary beneficiary of taxpayer a’s estate additionally on or about date the proceeds of ira u in the amount of sum were received by the estate of taxpayer a on behalf of taxpayer b the residuary beneficiary of taxpayer a’s estate taxpayer b died on date which date was after both date and date on or about date taxpayer c was appointed successor executrix of the estate of taxpayer a on or about date taxpayer c was appointed the executrix of the estate of taxpayer b prior to her date of death date taxpayer b had not received any distribution during calendar_year from either ira v ira w ira x or ira y on or about date which date was after the date of death of taxpayer b taxpayer c in her capacity of executrix of the estate of taxpayer b established ira s in the name of taxpayer b deceased for the benefit of taxpayer c named beneficiary thereof additionally on or about date taxpayer c in her capacity of executrix of the estate of taxpayer b contributed as an attempted rollover into ira s the proceeds received by taxpayer b on or about date in the amount of sum from ira z on or about date which date was after the date of death of taxpayer b taxpayer c in her capacities of executrix of the estate of taxpayer a and of executrix of the estate of taxpayer b contributed as attempted rollover_contributions into ira s the amounts which had been distributed from iras t and u to the estate of taxpayer a on date as noted above as page your authorized representative has asserted on your behalf that prior to her death taxpayer b had not named or designated a beneficiary with respect to her interests if any in iras v through z based on the above you through your authorized representative request the following letter rulings that the proceeds of iras t and u that were paid to the estate of taxpayer a after taxpayer a’s death and that were allocated to taxpayer b taxpayer a’s then surviving_spouse as the residuary beneficiary of taxpayer a’s estate did not represent inherited iras as that term is used in code sec_408 that the service’s response to ruling_request above is not affected by taxpayer b’s death prior to the distributions from iras t and u being received by her from the estate of taxpayer a that pursuant to code sec_408 the estate of taxpayer a is not required to include as income for federal_income_tax purposes the proceeds from iras t and u that were paid to the estate of taxpayer a since said proceeds were rolled over by taxpayer c as executrix of the estate of taxpayer a into ira s an ira set up and maintained in the name of taxpayer b within days of the date that said proceeds were distributed from iras t and u to taxpayer a’s estate that the estate of taxpayer a is not taxed on the amounts distributed from either ira t or ira u since said proceeds were rolled over into ira s by taxpayer c in her capacity of executrix of the estate of taxpayer a as noted above that favorable responses to ruling_request sec_3 and are not precluded by the actions of taxpayer c as executrix of the estates of taxpayers a and b in creating ira s an ira maintained in the name of taxpayer b who was deceased at the time of ira s’s creation which ira creation occurred within days of the date of the distributions from ira t and ira u to the estate of taxpayer a as noted above that assuming the internal_revenue_service does not issue favorable responses to letter_ruling request sec_3 through above then to the extent of the amounts originally distributed from iras t and u to the estate of taxpayer a and subsequently contributed to ira s by taxpayer c in her capacity of estate executrix as attempted rollovers said amounts may be withdrawn from ira s and not be subject_to taxation as ordinary_income page under code sec_408 pursuant to code sec_408 as long as said withdrawal occur within the time frame referenced in code sec_408 in the event that ruling_request number above is responded to favorably then any amount withdrawn from ira s that exceeds the amount originally contributed to ira s as attempted rollovers will be taxable to the payee or distributee as the case may be as ordinary_income pursuant to code sec_408 in the event that ruling_request number above is responded to favorably then if the amount distributed from ira s attributable to the attempted rollovers of the amounts distributed from iras t and u to the estate of taxpayer a is less than the amount originally attributed to the amounts distributed from iras t and u the difference may be treated as a loss by the payee or distributee as the case may be that taxpayer b is deemed to have elected to treat iras v w x y and z which were maintained by taxpayer a at his death as her own iras as of date that taxpayer b’s required_beginning_date with respect to iras v w x y and z after said iras are treated as her own was date that with respect to iras v w x y z taxpayer b whose date of death was date died prior to her required_beginning_date as that date is defined in code sec_401 that with respect to iras v w x y and z which are treated as taxpayer b’s own iras effective date the estate of taxpayer b may receive code sec_401 minimum required distributions no later than date pursuant to code sec_401 without being subject_to the excise_tax imposed by code sec_4974 that pursuant to code sec_408 neither taxpayer b deceased nor the estate of taxpayer b is required to include as ordinary_income the proceeds of ira z in the amount of sum which were rolled over into ira s an ira maintained in the name of taxpayer b by taxpayer c acting in her capacity of executrix of the estate of taxpayer b that a favorable response to ruling_request is not precluded by the action of taxpayer c in her capacity of executrix of the estate of taxpayer b of creating ira s an ira in the name of taxpayer b deceased for the benefit page of taxpayer c which ira creation occurred within days of the date of the distribution of sum from ira z to taxpayer b that assuming the internal_revenue_service does not issue favorable responses to letter_ruling requests above then to the extent of the amounts contributed to ira s by taxpayer c as executrix of the estate of taxpayer b as an attempted rollover which amounts had been distributed from ira z to taxpayer b said amounts may be withdrawn from ira s and not be subject_to taxation as ordinary_income under code sec_408 pursuant to code sec_408 as long as said withdrawal occur within the time frame referenced in code sec_408 in the event that ruling_request number above is responded to favorably then any amount withdrawn from ira s that exceeds the amount onginally contributed to ira s as an attempted rollover of the ira z distribution will be taxable to the payee or distributee as the case may be as ordinary_income pursuant to code sec_408 in the event that ruling_request number above is responded to favorably then if the amount distributed from ira s attributable to the attempted rollover of the amount distributed from jira z to taxpayer b is less than the amount originally distributed from ira z the difference may be treated as a loss by the payee or distributee as the case may be and that if the amounts contributed to ira s as an attempted rollover of amounts initially distributed from ira z to taxpayer b and earnings thereon are withdrawn from ira s no later than the due_date of the calendar_year federal_income_tax return including extensions then said contributed amounts will not be subject_to the excise_tax imposed by code sec_4973 with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required page beginning date over the life of such employee or over the employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary lives of such code sec_401 provides that where distributions have begun over life expectancy cies in accordance with subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death code sec_401 provides in general that if an employee dies prior to the date required distributions have begun without having designated a beneficiary of his plan ira interest distribution of such plan or ira interest must be made within years of the death of the employee ira holder code sec_401 provides in general for an exception to the above 5-year rule the exception provides that distributions may be made over the life or life expectancy of a designated_beneficiary as long as distributions commence no later than one year after the date of the employee’s death or such later date as the secretary may be regulations prescribe sec_401 -1 of the proposed income_tax regulations question and answer c-2 provided in general that there will be compliance with the above referenced five-year rule as long as distribution of the employee’s ira holder’s entire_interest is made by december of the calendar_year which contains the fifth anniversary of the death of the employee or ira holder sec_401 -1 of the proposed income_tax regulations question and answer c-3 provided in general that there will be compliance with the above referenced exception to the five-year rule as long as distribution of the employee’s ira holder’s entire_interest is made to a non-spousal beneficiary beginning no later than december of the calendar_year following the calendar_year of the employee’s ira holder’s death sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age sec_401 -1 of the proposed income_tax regulations questions and answers d-1 and d-2 provided in general that designated beneficiaries are individuals who are designated by either a plan participant or ira holder to receive benefits under a plan or from an ira such designation may be made pursuant to plan provisions or by means of an affirmative election by the employee or ira holder or in limited oe page circumstances by the surviving_spouse of an employee or ira holder which election specifies the beneficiary sec_401 -1 of the proposed income_tax regulations question and answer d-2a provided in pertinent part that an estate may not be a designated_beneficiary for purposes of code sec_401 sec_401 -1 of the proposed income_tax regulations question and answer d-3 provided that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required_beginning_date sec_401 -1 of the proposed_regulations q a e-5 a provided in general that if more than one individual is designated as a beneficiary with respect to an employee ira holder as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the code sec_401 distribution period sec_401 -1 of the proposed_regulations q a f-1 a provided that where an employee’s benefit is in the form of an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint life and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee’s benefit by the applicable life expectancy sec_1_401_a_9_-1 of the proposed_regulations q a f-1 d provided that the term applicable life expectancy means the life expectancy or the jomt and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy so recalculated sec_1_401_a_9_-1 of the proposed_regulations q a f-3a provided generally that with respect to individual_account_plans from which distributions have commenced prior to the employee’s death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401 rule if said distributions are made in accordance with q a f-1 sec_1_401_a_9_-1 of the proposed_regulations q a e-8 provided in pertinent part that the life expectancy of a non-spouse beneficiary may not be meee recalculated q a e-8 also provides in pertinent part that if the life expectancy of either a plan participant ira holder or his beneficiary is being recalculated the recalculated life expectancy is reduced to at the end of the calendar_year following the calendar_year of the ira holder’s or beneficiary’s death code sec_4974 provides in general that if the amount distributed from either a qualified_retirement_plan or an ira during the taxable_year of the payee is less than the amount required to be distributed under code sec_401 then there is imposed a tax equal to percent of the amount by which said minimum_required_distribution exceeds the actual amount distributed during said taxable_year code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides in general that paragraph does not apply to the distribution of any contribution paid during a taxable_year to an ira or for an individual_retirement_annuity if- a such distribution is received on or before the day prescribed by law including extensions of time for filing such individual’s return for such taxable_year b no deduction is allowed under sec_219 with respect to such contribution and c such distribution is accompanied by the amount of net_income attributable to such contribution in the case of such a distribution for purposes of sec_61 any net_income described in paragraph c shall be deemed to have been earned and receivable in the taxable_year in which such contribution is made code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual page from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_1_408-8 of the proposed income_tax regulations q a a-4 provided that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account ifa surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 q a a- further provided in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained q a a-4 of sec_1_408-8 of the proposed_regulations provided that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 listed actions by which a surviving_spouse made said election however q a a-4 did not provide the exclusive methods by which a surviving_spouse so elected code sec_4973 provides in general that for each taxable_year a tax in the amount of percent will be imposed on the amount of an excess_contribution made to an ira described in code sec_408 or an individual_retirement_annuity described in code sec_408 code sec_4973 provides in pertinent part that for purposes of this subsection any contribution which is distributed from an ira or individual_retirement_annuity in a distribution to which sec_408 applies shall be treated as an amount not contributed a a page i with respect to your first two ruling requests taxpayer a’s estate was the named beneficiary of taxpayer a’s iras t and u taxpayer b was the residual beneficiary of taxpayer a’s estate and during her lifetime the sole executrix of taxpayer a’s estate as a general_rule if amounts are distributed from an ira to the estate of a deceased ira holder and subsequently paid to the spouse as the beneficiary of said estate the spouse shall be treated as having received the ira proceeds from the estate and not directly from the ira in such a case the surviving_spouse will not be eligible to either roll over the ira proceeds into an ira set up and maintained in her name or treat said ira as her own ira however in this case since taxpayer b the surviving_spouse of taxpayer a was the sole executrix with authority to allocate assets in taxpayer a’s estate to the beneficiaries and was also the sole beneficiary of said estate to whom she as executrix allocated the proceeds of iras t and u the service will not apply the general_rule thus with respect to your first two ruling requests the service concludes as follows that the proceeds of iras t and u that were paid to the estate of taxpayer a after taxpayer a’s death and that were allocated to taxpayer b taxpayer a’s then surviving_spouse as the residuary beneficiary of taxpayer a’s estate did not represent inherited iras as that term is used in code sec_408 that the service’s response to ruling_request above is not affected by taxpayer b’s death prior to the distributions from iras t and u being received by her from the estate of taxpayer a with respect to your third through fifth ruling requests as noted above iras t and u were not inherited iras as that term is used in code sec_408 with respect to taxpayer b thus taxpayer b was eligible to either roll over the ira proceeds into an ira set up and maintained in her name or treat said iras as her own ira however as noted above taxpayer b died prior to her doing so the ability of a surviving_spouse to either roll over the ira of her deceased husband into an ira set up and maintained in her name or to treat said ira of the decedent as her own is personal to the surviving_spouse and may not be exercised either by the executrix of the decedent’s estate or by the executrix of her estate after her death thus with respect to your third through fifth ruling_request and with regard to the service’s conclusions to your initial two requests above the service concludes as follows page that the estate of taxpayer a is required to include as income for federal income_tax purposes the proceeds from iras t and u that were paid to the estate of taxpayer a since said proceeds were not rolled over as that term is used in code sec_408 by taxpayer c as executrix of the estate of taxpayer a into jra s an ira set up and maintained in the name of taxpayer b within days of the date that said proceeds were distributed from iras t and u to taxpayer a’s estate that the estate of taxpayer a the beneficiary of iras t and u is taxed on the amounts distributed from said iras since the proceeds of the iras were not rolled over as that term is used in code sec_408 by taxpayer c in her capacity of executrix of the estate of taxpayer a into ira s and that the service’s unfavorable responses to ruling_request sec_3 and considered the actions of taxpayer c as executrix of the estates of taxpayers a and b in creating ira s an ira maintained in the name of taxpayer b who was deceased at the time of ira s’s creation which ira creation occurred within days of the date of the distributions from ira t and ira u to the estate of taxpayer a as noted above with respect to your sixth ruling_request as noted above the proceeds of iras t and u were not rolled over into ira s since taxpayer c lacked authority to accomplish such a rollover thus the contribution of said proceeds to ira s resulted in excess_contributions to the ira as such upon distribution to the recipient or payee the excess_contributions will be subject_to the normal taxation rules of ira_distributions found at code sec_408 as noted above the contribution to ira s of the proceeds of iras t and u occurred during calendar_year the due_date for filing a federal_income_tax return with respect to calendar_year is date excluding extensions code sec_408 provides in general that excess_contributions to an ira made during calendar_year may be withdrawn from the ira by such due_date with earnings attributable thereto without such distribution from the rollover ira being subject_to taxation under code sec_408 thus with respect to your sixth ruling_request the service concludes as follows that since the internal_revenue_service has not issued favorable responses to letter_ruling request sec_3 through above then to the extent of the amounts originally distributed from iras t and u to the estate of taxpayer a and subsequently contributed to ira s by taxpayer c in her capacity of estate executrix as attempted rollovers said amounts may be withdrawn from ira s and not be subject_to taxation as ordinary_income under code sec_408 page pursuant to code sec_408 as long as said withdrawal occur within the time frame referenced in code sec_408 please note that the service’s response to your sixth ruling_request concluded that the excess_contribution to ira s will not be subject_to code sec_408 when distributed from ira s as long as there is satisfaction of the requirements of code sec_408 it does not conclude that these amounts were not subject_to code sec_408 when originally distributed from either ira t or ira u with respect to your seventh ruling_request based on the law and rationale above the service concludes as follows since the service has responded favorably to ruling_request number above then any amount withdrawn from ira that exceeds the amount originally contributed to ira s as attempted rollovers will be taxable to the payee or distributee as the case may be as ordinary_income pursuant to code sec_408 with respect to your eighth ruling_request except as specifically provided in code sec_408 an ira holder has no basis in his or her ira in general a basis in an ira is created when after-tax contributions are made to an ira in accordance with code sec_408 in this case the contribution made to ira s of amounts previously distributed from iras t and u do not constitute non-deductible contributions to jra s as that term is used in code sec_408 if said contribution is removed from ira s pursuant to code sec_408 thus since they do not constitute non-deductible ira contributions they cannot give rise to a basis in ira s thus with respect to your eighth ruling_request the service concludes as follows although the service has ruled favorably with respect to ruling_request number above if the amount distributed from ira s attributable to the attempted rollovers of the amount s distributed from iras t and u to the estate of taxpayer a is less than the amounts initially distributed from iras t and u the difference may not be treated as a loss by the payee or distributee of ira s as the case may be with respect to your ninth through ruling requests as noted above taxpayer a died during calendar_year owning iras v through z as of his death taxpayer a had passed his required_beginning_date as that term is defined in code sec_401 but had not received his code sec_401 required distributions from said iras v through z taxpayer b taxpayer a’s surviving_spouse was the page named beneficiary as noted above taxpayer b also did not receive any distributions from said iras v through z during calendar_year pursuant to sec_1_408-8 of the proposed_regulations q a above taxpayer b’s not receiving any distributions from any of iras v through z during calendar_year constituted an election on her part to treat said iras as her own as of the end of said calendar_year furthermore as of the end of taxpayer b had a balance in her iras for purposes of computing required distributions with respect to calendar_year finally since taxpayer b had to begin receiving distributions from said iras v through z which she converted to her own iras by the end of calendar_year she had to have designated beneficiaries with respect to said iras by the last day of the calendar_year as noted above she did not do so thus based on the above the service concludes as follows with respect to your ninth through 12th ruling requests that taxpayer b is deemed to have elected to treat iras v w x y and z which were maintained by taxpayer a at his death as her own as of date that taxpayer b’s code sec_401 required_beginning_date with - respect to iras v w x y and z after said iras are treated as her own was date that with respect to iras v w x y and z taxpayer b whose date of death was date died prior to her required_beginning_date as that term is defined in code sec_401 and that with respect to ras v w x and y which are treated as taxpayer b’s own iras effective date the estate of taxpayer b may receive code sec_401 minimum required distributions no later than date pursuant to code sec_401 without being subject_to the excise_tax imposed by code sec_4974 the answer to the requested ruling above assumes that the estate of taxpayer b is entitled to receive distributions from the iras referenced therein with respect to your and ruling requests the issues presented are similar to those presented in your fourth and fifth ruling requests thus with respect to your and ruling requests the service concludes as follows that code sec_408 is not applicable to the purported rollover of the proceeds of ira z in the amount of sum into ira s an ira ‘maintained in the name of taxpayer b by taxpayer c acting in her capacity me of executrix of the estate of taxpayer b thus code sec_408 does not prevent either taxpayer b or the estate of taxpayer b as the case may be from being taxed on said proceeds when they were distributed from ira z in accordance with the ira taxation rules of code sec_408 and that the service’s unfavorable response to ruling_request is not precluded by the action of taxpayer c in her capacity of executrix of the estate of taxpayer b of creating ira s an ira in the name of taxpayer b deceased for the benefit of taxpayer c which ira creation occurred within days of the date of the distribution of sum from ira z to taxpayer b with respect to your through ruling requests the issues presented and law applicable thereto are the same as those presented with respect to your sixth through eighth ruling requests thus with respect to your through ruling requests the service concludes as follows that since the internal_revenue_service has not issued favorable responses to letter_ruling requests and above then to the extent of the amounts originally distributed from ira z to taxpayer b and subsequently contributed to ira s by taxpayer c in her capacity of estate executrix as an attempted rollover said amounts may be withdrawn from ira s and not be subject_to taxation as ordinary_income under code sec_408 pursuant to code sec_408 as long as said withdrawal occurs within the time frame referenced in code sec_408 please note that the service’s response to your 15th ruling_request concluded that the excess_contribution to ira s will not be subject_to code sec_408 when distributed from ira s as long as there is satisfaction of the requirements of code sec_408 it does not conclude that these amounts were not subject_to code sec_408 when originally distributed from ira z since the service has responded favorably to ruling_request number above then any amount withdrawn from ira s that exceeds the amount originally contributed to ira s as an attempted rollover will be taxable to the payee or distributee as the case may be as ordinary_income pursuant to code sec_408 and although the service has ruled favorably with respect to ruling_request number above if the amount distributed from jra s attributable to the attempted rollover of the amount s originally distributed from ira z to taxpayer b is less than the amount originally distributed from ira z the difference may not be treated as a loss by the payee or distributee of ira s as the case may be with respect to your and last ruling_request as noted above code sec_4973 provides in relevant part that amounts distributed from an ira in accordance with page code sec_408 do not constitute contributions as that term is used in code sec_4973 thus with respect to your ruling_request the service concludes as follows that if the amounts contributed to ira s as an attempted rollover of amounts initially distributed from ira z to taxpayer b and earnings thereon are withdrawn from ira s no later than the due_date of the calendar_year federal_income_tax return including extensions then said contributed amounts will not be subject_to the excise_tax imposed by code sec_4973 this ruling letter assumes that taxpayer a’s iras t through z had met the requirements of code sec_408 at all times relevant thereto it also assumes that the distribution which taxpayer a received from his ira x during calendar_year did not satisfy code sec_401 as your authorized representative has asserted this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent please note that this letter_ruling does not address the changes to sec_1 a and of the proposed_regulations which were published in the federal_register on date pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours vo u fives frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
